DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4:
The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to establish the metes and bounds of substantially parallel.  It is unclear at what measurement or term of degree applicant regards a toggle bolt is no longer substantially parallel to a toggle support. In addition, it is unclear how to establish the metes and bounds of substantially transversal.  It is unclear at what measurement or term of degree applicant regards a toggle bolt is no longer substantially transversal to a toggle support.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McSherry (US 5,944,295).

Claim 15:
McSherry discloses a method for installing a wall anchor into a friable wall (abstract, col. 3, lines 38-40), comprising the steps of
(a) providing a convertible wall anchor having a fixture (20) adapted to hold an article to a support (W) and an anchor (10) rigidly connected to said fixture (20), the anchor (10) having a longitudinal axis, the anchor (10) and the fixture (20) being adapted for rotation about the longitudinal axis in a first position of said fixture (20) and being adapted to be mounted to a friable wall (W) for securing said fixture (20) to the wall (W) in said first position of said fixture (20), said fixture (20) being selectively separable from said anchor (10) (figs. 1-4, col. 2, lines 28-41 and col. 2, line 65 bridging col. 3, line 6);
(b) determining a nature of the support (friable wall) (figs. 1-4, col. 3, lines 38-40); 
(c1) where the support is a friable wall (W), mounting said convertible anchor to the friable wall (W) with said fixture (20) being on a visible side of the friable wall (W) and in said first position thereof (figs. 1-4, col. 2, lines 52-56 and col. 3, line 37 bridging col. 4, line 21), and
(c2) where the support is a rigid structure unsuited to be penetrated by said anchor, separating said fixture from said anchor and installing said fixture in a second position thereof to the rigid structure via a fastener suitable for insertion into the rigid structure.

Claim 16:
Claim 16 is only relevant to step (c2) of claim 15. Since claim 15 is recited as a method (or process) claim having contingent limitations; and, McSherry teaches step (c1) pertaining to the contingency of a friable wall, McSherry meets claim 16 as well.

Claim 17:
McSherry discloses a method for installing a wall anchor into a friable wall (abstract, col. 3, lines 38-40), comprising the steps of
(a) providing a convertible wall anchor having a fixture (20) adapted to hold an article to a support (W) and an anchor (10) rigidly connected to said fixture (20), the anchor (10) having a longitudinal axis, the anchor (10) and the fixture (20) being adapted for rotation about the longitudinal axis and being adapted to be mounted to a friable wall (W) for securing said fixture to the wall (W), said fixture (20) being selectively separable from said anchor (10) (figs. 1-4, col. 2, lines 28-41 and col. 2, line 65 bridging col. 3, line 6);
(b) determining a nature of the support (friable wall) (figs. 1-4, col. 3, lines 38-40); and,
(c1) where the support is a friable wall (W), mounting said convertible anchor to the friable wall (W) by rotating said anchor (10) about the longitudinal axis thereof, with said fixture (20) being on a visible side of the friable wall (figs. 1-4, col. 2, lines 52-56 and col. 3, line 37 bridging col. 4, line 21),
(c2) where the support is a rigid structure and said anchor is not adapted to penetrate the rigid structure, separating said fixture from said anchor and installing said fixture to the rigid structure via a fastener adapted for insertion into the rigid structure.

Claim 18:
Claim 18 is only relevant to step (c2) of claim 17. Since claim 17 is recited as a method (or process) claim having contingent limitations; and, McSherry teaches step (c1) pertaining to the contingency of a friable wall, McSherry meets claim 18 as well.

Claim 19:
McSherry discloses a method for installing a wall anchor into a friable wall (abstract, col. 3, lines 38-40), comprising the steps of
(a) providing a convertible wall anchor having a fixture (20) adapted to hold an article to a support (W) and an anchor (10) rigidly extending from said fixture (20) and adapted for mounting to a friable wall (W) for securing said fixture (20) to the wall (W), the anchor (10) having a linear longitudinal axis, said fixture (20) being selectively separable from said anchor (10) (figs. 1-4, col. 2, lines 28-41 and col. 2, line 65 bridging col. 3, line 6);
(b) determining a nature of the support (friable wall) (figs. 1-4, col. 3, lines 38-40); and
(c1) where the support is a friable wall (W), mounting said convertible anchor to the friable wall (W) by rotating said anchor (10) about the longitudinal axis thereof, with (figs 1-4, col. 2, lines 52-56 and col. 3, line 39 bridging col. 4, line 21); and,
(c2) where the support is a rigid structure said anchor is not adapted to penetrate the rigid structure, separating said fixture from said anchor and installing said fixture to the rigid structure via a fastener suitable for insertion into the rigid structure.

Claim 20:
Claim 20 is only relevant to step (c2) of claim 19. Since claim 19 is recited as a method (or process) claim having contingent limitations; and, McSherry teaches step (c1) pertaining to the contingency of a friable wall, McSherry meets claim 19 as well.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 8,573,913. This is a statutory double patenting rejection.

Instant Application – 15/480,079
U.S. Patent No. 8,573,913
Claim 1: A convertible anchor for friable walls, comprising a fixture for holding an article to a support and an anchor member,

the fixture having a rear side adapted to face a visible side of a friable wall when the anchor is in position to be mounted to the friable wall,
the anchor member being mounted to the rear side of said fixture, said anchor member being adapted to be engaged into the friable wall for securing said fixture to the wall,

said fixture being selectively separable from said anchor member for allowing said fixture to be used alone with a

fastener that firmly mounts said fixture to a rigid structure.
Claim 1: A convertible anchor for friable walls, comprising a fixture for holding an article to a support and an anchor

being connected to and extending from said fixture in a first position of said fixture,
wherein in said first position said anchor is adapted when rotated about a longitudinal axis thereof to engagingly extend into a friable wall for securing said fixture to the wall, and wherein


said fixture is selectively separable from said anchor for allowing               said fixture in a second position thereof to be used alone with an appropriate
fastener that mounts said fixture to a rigid structure, wherein a frangible connection is provided between said fixture and said anchor,
said frangible connection being adapted to allow in said first position the assembly of said fixture and said anchor to be rotatably installed to the friable wall while being adapted to be selectively broken for separating said fixture from said anchoring means.
Claim 2: A convertible anchor for friable walls, comprising a fixture for holding an article to a support and an anchor member,


the anchor member being mounted to the rear side of said fixture, said anchor member being adapted to be engaged into the friable wall for securing said fixture to the wall,

said fixture being selectively separable from said anchor member for allowing said fixture to be used alone with a

fastener that firmly mounts said fixture to a rigid structure, wherein a frangible connection is provided between said fixture and said anchor member,
said frangible connection being adapted to allow an assembly of said fixture and said anchor member to be rotatably installed to the friable wall while being adapted to be selectively broken for separating said fixture from said anchor member..
Claim 1: A convertible anchor for friable walls, comprising a fixture for holding an article to a support and an anchor


wherein in said first position said anchor is adapted when rotated about a longitudinal axis thereof to engagingly extend into a friable wall for securing said fixture to the wall, and wherein


said fixture is selectively separable from said anchor for allowing               said fixture in a second position thereof to be used alone with an appropriate
fastener that mounts said fixture to a rigid structure, wherein a frangible connection is provided between said fixture and said anchor,
said frangible connection being adapted to allow in said first position the assembly of said fixture and said anchor to be rotatably installed to the friable wall while being adapted to be selectively broken for separating said fixture from said anchoring means.
Claim 3: The convertible anchor as defined in Claim 2, wherein said anchor member is threaded and is configured and sized for firmly being engageable in the friable wall.
Claim 2: A convertible anchor as defined in Claim 1, wherein said anchor is configured and sized for firmly being engageable in the friable wall, and,
wherein a fastener is adapted to be inserted through the fixture when in said second position and for engaging said anchor on a non visible side of the friable wall,
a head of said fastener being adapted to abut said fixture once said fastener has been sufficiently inserted in the wall.
Claim 4: The convertible anchor as defined in Claim 2, wherein said anchor member comprises a toggle support extending from said rear side of said fixture and
being frangibly connected thereto, a toggle bolt pivotally mounted to said toggle support between a first and second position, and a fastener, wherein in said 
Claim 4:  A convertible anchor as defined in Claim 1, wherein said anchor comprises a toggle support         extending from said fixture and

being frangibly connected thereto, a toggle bolt pivotally mounted to said toggle support between a first and second position, and a fastener, wherein in said 
Claim 5: The convertible anchor as defined in Claim 4, wherein said fastener can be used to mount said fixture to the rigid structure once said anchor member including said toggle support and said toggle bolt have been detached from said fixture by rupturing said frangible connection.
Claim 5: A convertible anchor as defined in Claim 1, wherein a fastener is provided to mount said fixture to the   rigid structure once said anchor has been detached from said fixture by rupturing said frangible connection and said fixture is in said second position.
Claim 6: The convertible anchor as defined in Claim 2, wherein said frangible connection comprises a pair of parallel elements connecting a proximal end of said anchor member to said rear side of said fixture.
Claim 6: A convertible anchor as defined in Claim 1, wherein said frangible connection comprises a pair of parallel elements extending parallelly to said anchor and connecting a proximal end of said anchor to said fixture.
Claim 7: The convertible anchor as defined in Claim 6, wherein said parallel elements extend outwardly of said proximal end of said anchor member and are adapted when translationally inserted in the friable wall to set said anchor in a desired position in the friable wall and oppose a rotation of said anchor in the friable wall.
Claim 7: A convertible anchor as defined in Claim 6, wherein said parallel elements extend outwardly of said proximal end of said anchor and           are adapted when translationally inserted in the friable wall to set said anchor in a desired position in the friable wall and oppose a rotation of said anchor in the friable wall.
Claim 8: The convertible anchor as defined in Claim 6, wherein a space is defined between said fixture and said proximal end of said anchor member, said space being bridged by said parallel elements.
Claim 8: A convertible anchor as defined in Claim 6, wherein a space is defined between said fixture and said proximal end of said anchor,                said space being bridged by said parallel elements.
Claim 9: The convertible anchor as defined in Claim 1, wherein said fixture 
Claim 9: A convertible anchor as defined in Claim 1, wherein said fixture 
Claim 10: The convertible anchor as defined in Claim 4, wherein said toggle bolt is provided with a leading screw tip for engaging, when said toggle bolt is in said first position thereof, the friable wall as said anchor being installed thereto.
Claim 10: A convertible anchor as defined in Claim 4, wherein said toggle bolt is provided with a leading screw tip for engaging, when said toggle bolt is in said first position thereof, the friable wall as said anchor is being installed thereto.
Claim 11: The convertible anchor as defined in Claim 3, wherein a space is defined between said fixture and a proximal end of said anchor member.
Claim 11: A convertible anchor as defined in Claim 1, wherein a space is defined between said fixture and a proximal end of said anchor, and wherein said fixture is located proximally of said space, whereas said proximal end of said anchor is located distally of said space, whereby said space is at least partly located in the wall when said anchor is installed in the wall.
Claim 12: The convertible anchor as defined in Claim 11, wherein said space is bridged by said frangible connection.
Claim 12: A convertible anchor as defined in Claim 11, wherein said space is bridged by said frangible connection.




Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02 November 2021, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(b) rejection of claims 1 and 9 has been withdrawn.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02 November 2021, with respect to the rejection of claim 4 have been fully considered and are not persuasive.  

35 USC 112 – Claim 4:
On page 8, applicant argues the rejection of claim 4 under 35 USC 112 is improper because the claim term “substantially” has been used in all of the claim sets previously examined in the present application and the claim term is well established in mechanical claim drafting standards.  Examiner disagrees.  An examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable.  In this case, as recited above, the term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to establish the metes and bounds of substantially parallel.  It is unclear at what measurement or term of degree applicant regards a toggle bolt is no longer substantially parallel to a toggle support. In addition, it is unclear how to establish the metes and bounds of substantially transversal.  It is unclear at what measurement or term of degree applicant regards a toggle bolt is no longer substantially transversal to a toggle support.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02 November 2021, with respect to the rejection of claim 15, 17 and 19 have been fully considered and are not persuasive.  The 35 U.S.C. 102(b) rejection of claims 15, 17 and 19 has been maintained.
On pages 7 and 8, applicant argues the rejection of claim 1 under 35 USC 102 as being anticipated by U.S. Patent No. 6,250,865, attributed to McSherry is improper because the toggle is not separable from the anchor.  Examiner disagrees.  Applicant’s arguments are not commensurate with the claims.  Applicant’s claimed invention, as (see claim 1 as filed 20 April 2020 and 02 November 2020).
On page 8, applicant argues the rejection of claims 15, 17 and 19 under 35 USC 102 as being anticipated by U.S. Patent No. 6,250,865, attributed to McSherry is improper because the anchor in McSherry simply cannot be separated from its toggle.  Examiner disagrees.  Applicant’s arguments are not commensurate with the claims.  Applicant’s claimed invention, as recited by claims 15, 17 and 19, does not require a separable toggle.  Claims 15, 17 and 19 do not require a toggle.  Instead claims 15, 17 and 19 require a fixture selectively separable from an anchor (see claim 1 as filed 20 April 2020 and 02 November 2020).
On page 8, applicant further argues the rejection of claims 16, 18 and 20 as being anticipated by U.S. Patent No. 6,250,865,attributed to McSherry is improper because the alleged “optionality” recited by the examiner is improper and has been removed from the claimed invention.  Examiner disagrees.
Applicant’s preamble, as recited by claims 15, 17 and 19, is “[a] method for installing a wall anchor into one or an other of a friable wall and a rigid structure…” (emphasis added) (see claims 15, 17 and 19 as file 20 April 2020 and 02 November 2020). In addition, applicant’s claimed invention recites contingent method (or process) steps.  MPEP § 2111.04 “Adapted to,” “Adapted for,” “Wherein,” “Whereby,” and Contingent Clauses, II. CONTINGENT LIMITATIONS – states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  In this 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hogg (US 4,619,430) discloses a picture frame hanger including a frangible connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Lee A Holly/Primary Examiner, Art Unit 3726